 


 HR 1556 ENR: To designate a parcel of land located on the site of the Thomas F. Eagleton United States Courthouse in St. Louis, Missouri, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1556 
 
AN ACT 
To designate a parcel of land located on the site of the Thomas F. Eagleton United States Courthouse in St. Louis, Missouri, as the Clyde S. Cahill Memorial Park. 
 
 
1.DesignationThe parcel of land described in section 3, and located on the site of the Thomas F. Eagleton United States Courthouse in St. Louis, Missouri, shall be known and designated as the Clyde S. Cahill Memorial Park. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the parcel of land described in section 3 shall be deemed to be a reference to the Clyde S. Cahill Memorial Park. 
3.Property descriptionThe parcel of land designated under section 1 is the parcel bounded by South 10th Street, Clark Avenue, South 9th Street, and Walnut Street in St. Louis, Missouri.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
